         Case 4:20-cv-00643-LPR Document 20 Filed 03/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


CHASE MULLINS                                                                            PLAINTIFF


v.                             Case No. 4:20-cv-00643-LPR


BILL GILKY                                                                            DEFENDANT


                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Chase Mullins’s Amended Complaint is dismissed without prejudice. The Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action is considered frivolous and not in good faith. Dismissal     of   this   action

counts as a “strike” within the meaning of 28 U.S.C. § 1915(g).

       IT IS SO ADJUDGED this 1st day of March 2021.




                                                       ________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
